Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Anthony King on Nov. 24, 2021.
The application has been amended as follows: 
8. (Currently Amended) An apparatus for mounting a pellicle to a photomask, comprising: a pellicle mounter configured to press a photomask against a pellicle frame, comprising: a cover; a pad surrounded by the cover, wherein the pad comprises a flexible material; and means for adjusting a pressure of the pad.
9. (Currently Amended) The apparatus of Claim 8, wherein the pad is made of plastic or polymer 
13. (Currently Amended) The apparatus of Claim 12, wherein at least one of the plurality of pins has a bottom surface exposed from the cover. 

The following is an examiner’s statement of reasons for allowance:
In response to applicant’s filing of terminal disclaimer, the double patenting rejections are withdrawn.
As stated by applicant in the response filed on Nov. 15, 2021, regarding claim 1, the cited references fail to teach the feature, “a photomask securer, wherein a portion of the photomask securer is between a surface of the flexible material layer and the first surface of the pellicle stage”.
Regarding claim 8, as argued by applicant, the cited references do not teach, the pad comprising “flexible material” and “means for adjusting a pressure of the pad”.  Song does not 
Regarding claim 14, none of the prior art of record teaches or discloses a method for fabrication a pellicle mounter comprising providing a first portion of a cover, wherein the first portion of the cover comprises a plurality of apertures; placing a plurality of pins in each of the apertures; disposing a pad over the plurality of pins; and disposing a second portion of the cover over the pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	November 24, 2021